Bx the Court.
This is a prosecution under the 30th section of the act, Comp. Stat. p. 308, entitled “ Forcible entry and “ detainer,” in which plaintiff seeks to recover the possession of the premises described in his writ, upon which the defendant has entered under a contract, or parol lease, for one year. The proceedings are not attempted to be sustained, on the ground that the premises are detained by the tenant, after the determination of the lease by its own limitation, as they were commenced before the expiration of the year embraced in their contract, hut they are sought to be maintained on that provision of the act, giving this remedy, for the breach of various stipulations contained in the contract.
The case presents the question, whether the evidence offered, proves a breach of .such stipulations, as will sustain these proceed*523ings, and entitle the plaintiff to recover the possession of the premises. The plaintiff offered to prove, that the farm was not conducted in a good husband-like manner; that a particular piece of fence was not built, during the spring, and that part was not built at all; that certain bushes on the farm were not cut, and the stone in a particular field gathered; that some growing timber was cut for fuel; and that the defendant refused, early in the winter to take care of and feed the plaintiff’s cattle on the farm, and that he was obliged to take them away and provide for them elsewhere. These various matters were stipulated for, and the defendant has not performed them, and for this, can these proceedings be sustained, when no provision for re-entry for such causes, was stipulated for by the parties ?
At common law, a lessor could be repossessed of premises for • breach of certain stipulations contained in a lease, although no reservation was made by the lessor, of the right of re-entry. In such case, however, the stipulations must be of that character, the breach of which determined the interest of the tenant in the premises, as much so, as if it had expired by its own limitation, and which would give the lessor the right of entry and possession. Such would be the effect of a breach of any stipulation, express or implied, or of any act of the tenant which disaffirmed or impugned the title of the lessor, and which tended to defeat or divest the estate in reversion, as the covenant against waste, and the like-In those cases, no provision for re-entry is necessary, for the tenant’s interest is lost, and the lessor has an immediate right of reentry. But for the breach of the various stipulations contained in a lease, designed for the management and tillage of the land, and the breach of which has no tendency to deny the relation of tenant, or the rights of the lessor as such, the only remedy is, by an action for damages, unless, as a matter of additional security, >the right of re-entry was secured in the contract of the parties ; in which case, the lessor is placed upon the same footing that he would be, if the interest of the tenant was determined by any other act, and proceedings may then be sustained to be reinstated into the possession of the premises. Co. Litt. 6, 233, 4. Williams’ Law of Real Prop. 321. 15 Com. Law Rep. 225. 7 Johns. 232. 4 Kent’s Com. 125.
On these principles it is evident, that no proceedings could be *524sustained at common law, to recover the possession of the premises for the breach of any stipulations, complained of in this case. For they were not of that character that would operate as a forfeiture of the tenant’s interest, and no right of re-entry for their breach, was provided for in their contract. The question, then, arises upon the construction of our statute. It is to be borne in mind, that this act has created a tribunal of a special and limited jurisdiction, for the purpose of trying those specific cases which are mentioned in the act, and no matter can be prosecuted before that court, but such as are within its express letter. The object of the act was to afford a summary relief, and avoid the expense -and delay attendant upon the prosecution of an action of ejectment. It was designed as a statute for relief, not to create new causes of action, or new matter, for the recovery of the possession of real estate. This was manifestly the case, under the act of 1797 and 1842, 'where this mode of proceeding was allowed in cases of forcible disseizin, and a holding over by the tenant. Ejectment would lie in each of those cases, but this summary process was given as a cumulative remedy. The act of 1850, Comp. Stat. 308, Sec. 30, under which-this proceeding was instituted, has enlarged the jurisdiction of that court, in proceedings of this character. Before this act, these proceedings could not have been sustained for the breach of any stipulations in such contract or lease, whatever may have been their character or effect, as such a cause was not specified in the act giving jurisdiction to that court. The only remedy was an action for damages, or in ejectment, for the breaches of those stipulations, which operated as a forfeiture of the tenant’s interest in the premises. When this act, therefore, provided, “ That when “ the lessee of any lands, whether by writing or parol, shall hold “ the possession of the same without right, after breach of any “ stipulation contained in the lease by the lessee, the person enti- “ tied to the possession may be restored, &c.” The evident intention was, to give this summary relief in those cases, where, for breach of such stipulations, the action of ejectment would lie. That a proper construction of this act would confine its effect to those cases, is evident from its language; when the words are used, “ after breach of any stipulation contained in the lease,” reference is necessarily had to the former words of the act, which provides that such breach must have the effect to render the pos*525session of the tenant “ without right,” or in other words, that it should forfeit his estate therein, so that he can no longer justify his possession by the contract or lease. This throws the case upon the ground where the matter rests at common law, the statute having simply the effect of affording a speedy and summary restitution of the premises, in cases where the party would otherwise be under the necessity of resorting to the action of ejectment. Any other construction, would, in its effect, be manifestly unjust and inequitable. For if these proceedings can be sustained, for the breach of any and every stipulation in the lease, the tenant may have gone into the possession of the premises under such a contract, performed the labor for the growth of his crops, and done most of the work of the season thereon, and then be deprived of the whole by the act of his lessor, for the nonperformance of that, which comparatively, is an unimportant stipulation of the parties. Such results could not have been intended, and to warrant them, would require the most clear aid unequivocal legislation. As the matters offered to be proved, would be insufficient to sustain ejectment, we think they are equally so to sustain these proceedings. The result is, that the testimony offered, was properly excluded, and the judgment of the county court must be affirmed.